Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edmund Gutierrez on 11 February 2021.
	Claims 31 and 32 have been canceled.


The following is an examiner’s statement of reasons for allowance: Independent claim 1 remains distinguished over the closest prior art concerning Luo and Horwitz of record, concerning the solution as further comprising one of a specific organo-amine, specific organo-amide or specific alcohol, as recited within independent claims 1 and 11. 
Claims 31 and 32 are canceled as they remain deemed as reading on or anticipated by Luo of record, for reasons detailed in the Final Rejection mailed on 11/05/2020. The “consisting of” language in claims 31 and 32 is deemed to be insufficient to distinguish these claims over Luo, in particular, as Luo is deemed to teach admixing, or mixing of one or more ionic liquids, and optionally other separation aids, with the solvent extraction molecule as claimed in these claims in paragraphs [0016-0019, 0086, 0087 and 0093-0104].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
11 February 2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778